Case: 20-30277    Document: 00515880063        Page: 1     Date Filed: 05/28/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 28, 2021
                                No. 20-30277                          Lyle W. Cayce
                                                                           Clerk

   In re: In the Matter of the Complaint of GATX Third
   Aircraft Corporation, as owner of the M/V Miss Sylvia,
   and Brynmark Marine Services, Incorporated and
   Double J. Marine, L.L.C. as bareboat charters/owners
   pro hac vice and operators of the M/V Miss Sylvia, for
   Exoneration from or Limitation of Liability


   Gatx Third Aircraft Corporation, as owner of the M/V
   Miss Sylvia; Brynmark Marine Services, Incorporated,
   as owner pro hac vice of the M/V Miss Sylvia; Double J.
   Marine, L.L.C., as owner pro hac vice of the M/V Miss
   Sylvia,

                                                         Petitioners—Appellees,

                                    versus

   Roosevelt Collins; Cary Payne; Jerome Davis

                                                     Claimants—Appellants.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:16-CV-13095
Case: 20-30277      Document: 00515880063          Page: 2    Date Filed: 05/28/2021

                                    No. 20-30277


   Before Jones, Costa, and Duncan, Circuit Judges.
   Per Curiam:*
          On February 16, 2016, while navigating the waters of the Mississippi
   River in Plaquemines Parish, Louisiana, the M/V MISS SYLVIA struck the
   M/V ATLANTIC GRACE. GATX Third Aircraft Corporation, Brynmark
   Marine Services, Inc., and Double J. Marine, LLC (collectively
   “Shipowners”) are the owners/operators of the MISS SYLVIA. Roosevelt
   Collins, Cary Payne, and Jerome Davis (“Claimants”) were contract workers
   employed by Savard Labor & Marine Personnel, LLC, and working on the
   ATLANTIC GRACE on the day of the accident.

          On July 21, the Shipowners filed a Complaint for Exoneration From
   or Limitation of Liability (“Limitation Action”). On July 27, the district
   court issued notice requiring all persons with a claim related to the limitation
   action to step forward before September 23, 2016, or suffer default. Notices
   were duly filed and published in accord with federal admiralty Supplemental
   Rule F and local court rules. Several claimants came forward timely.

          In the course of litigating the Limitation Action, attorneys for the
   Shipowners engaged in discovery, including the preparation of witness lists
   and depositions of laborers who had been on board the ATLANTIC GRACE.

          In autumn 2018, following two years of litigation, the parties to the
   Limitation Action settled all claims globally. On September 28, the district
   court entered its dismissal order. On November 21, the parties to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30277     Document: 00515880063          Page: 3    Date Filed: 05/28/2021




                                   No. 20-30277


   Limitation Action moved jointly for an order of dismissal, which the court
   granted and entered on November 26, 2018.

          Not until February of 2019 did the Claimants file lawsuits asserting
   personal injury claims against the Shipowners. Collins v. Double J. Marine,
   LLC, No. 19-1415, 2019 WL 3081630 (E.D. La. July 15, 2019); Payne v.
   Double J. Marine, LLC, No. 19-1417, 2019 WL 3081698 (E.D. La. July 15,
   2019). They contended they were known claimants in the Limitation Action
   and therefore entitled to direct notice pursuant to Supplemental Rule F(4) of
   the Federal Rules of Civil Procedure. The district court rejected this
   argument, and two panels of the Fifth Circuit affirmed. Collins v. Double J.
   Marine, L.L.C., 802 F. App’x 843, 844 (5th Cir. 2020); Payne v. Double J.
   Marine, L.L.C., 828 F. App’x 222, 223 (5th Cir. 2020).

         On November 25, 2019, the Claimants filed a Motion for Relief from
   Final Judgment Pursuant to Federal Rule of Civil Procedure 60(b) in the
   Limitation Action, which is the subject of this appeal. They attached a
   deposition taken February 20, 2018, to a memorandum in support of their
   motion in an attempt to show the Shipowners had been aware of their claims.

         The district court denied the motion, holding it was filed after the one-
   year limitation for Rule 60(b)(1) and (3) motions, and alternatively, it
   faltered on the merits for those as well as under Rule 60(b)(6) because the
   evidence presented was “neither new nor compelling.” The Claimants
   timely appealed.




                                         3
Case: 20-30277      Document: 00515880063           Page: 4     Date Filed: 05/28/2021




                                     No. 20-30277


                                   DISCUSSION

          This Court reviews the district court’s denial of Rule 60(b) motions
   for abuse of discretion. McCorvey v. Hill, 385 F.3d 846, 848 (5th Cir. 2004).
   A district court “abuses its discretion . . . if its ruling is based on an
   ‘erroneous view of the law or on a clearly erroneous assessment of the
   evidence.’”     Baker Hughes Process & Pipeline Servs., L.L.C. v. UE
   Compression, L.L.C., 938 F.3d 661, 666 (5th Cir. 2019) (citing Cooter & Gell
   v. Hartmarx Corp., 496 U.S. 384, 405, 110 S. Ct. 2447, 2461 (1990)). The
   disposition of Rule 60(b) motions, however, is heavily discretionary, and
   such “proceedings are subject to only limited and deferential appellate
   review.” Gonzalez v. Crosby, 545 U.S. 524, 535, 125 S. Ct. 2641, 2650–51
   (2005) (citing Browder v. Dir., Dept. of Corrs., 434 U.S. 257, 263, n.7, 98 S. Ct.
   556, 560 (1978)).

          The Shipowners argue initially that the Claimants have no standing to
   file a Rule 60(b) motion, because they were not parties to the underlying
   Limitation Action. Nevertheless, but for their delay, the Claimants could
   have been parties to the action. Importantly, they have a close connection to
   the underlying case and interests that are strongly affected by it. Dunlop v.
   Pan Am. World Airways, Inc., 672 F.2d 1044, 1052 (2d Cir. 1982) (finding that
   some parties are “sufficiently connected and identified with” an underlying
   suit “to entitle them to standing to invoke” Rule 60(b)). In this unusual
   situation, although the Claimants were not parties to the Limitation Action,
   we conclude they have standing to file the Rule 60(b) motion.




                                           4
Case: 20-30277       Document: 00515880063             Page: 5      Date Filed: 05/28/2021




                                        No. 20-30277


            Next, the parties dispute whether the 60(b) motion was filed within
   the one-year period required by two here-relevant provisions of the rule.
   Rule 60(b) provides six reasons for which a “court may relieve a party or its
   legal representative from a final judgment, order, or proceeding.” FED. R.
   CIV. P. 60(b). Rule 60(b) has a “specific 1-year deadline for asserting three
   of the most open-ended grounds of relief”—subsections (1), (2), and (3).
   Gonzalez, 545 U.S. at 535, 125 S. Ct. at 2649. The Claimants’ motions
   invoked subsections (1) and (3) and also subsection (6). 1                  Although,
   Rule 60(b)(6) is not subject to the one-year limitation, the Supreme Court
   has “required a movant seeking relief under Rule 60(b)(6) to show
   ‘extraordinary circumstances’ justifying the reopening of a final judgment.”
   Id. (citing Ackermann v. United States, 340 U.S. 193, 199, 71 S. Ct. 209, 212
   (1950)). The arguments divide over whether the court’s September 2018
   dismissal order or its November 2018 confirmation of that order marked the
   beginning of the relevant one-year period. If the former date is decisive, the
   Claimants’ November 2019 Rule 60(b) motion was in part or whole untimely
   filed.

            We may, however, assume without deciding that the Rule 60(b)
   motion was timely, because the Claimants’ arguments fail on the merits.
   They have either already been adjudicated or they present no extraordinary



            1
             Those reasons are (1) “mistake, inadvertence, surprise, or excusable neglect;”
   (3) “fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
   misconduct by an opposing party;” and the catch-all (6) “any other reason that justifies
   relief.” FED. R. CIV. P. 60(b).




                                              5
Case: 20-30277     Document: 00515880063           Page: 6   Date Filed: 05/28/2021




                                    No. 20-30277


   circumstances sufficient to satisfy the criteria of any of the Rule’s
   subsections.

          First, this court previously decided that the Claimants were not
   known to the Shipowners for purposes of being personally informed of the
   Limitation Action. In their earlier separate suits against the Shipowners,
   Claimants contended they were known all along and entitled to personal
   notice from the Shipowners. They offered as evidence a witness list compiled
   during the same collection of discovery and litigation materials that produced
   the deposition the Claimants offer in this case. All of the materials were
   generated some time after the initial notice of claim deadline had lapsed and
   indeed after the district court’s Default Order in the Limitation Action (May
   2017). In those cases, the court noted that a prospective claimant is not a
   known claimant, and merely proffering witness lists was not sufficient to show
   they were the latter. Collins, 802 F. App’x. at 844 (“This witness description
   offers no hint that Collins himself had made any claim regarding the accident.
   It thus cannot ground Collins’s assertion that he was a known claimant
   deserving direct notice of the Limitation Action.”).

          The same theory—that the Shipowners knew for purposes of
   accountability under Rule F(4) that Collins, Payne, and Davis were
   prospective claimants—underlies the present motion. The evidence for all
   three Claimants and for each of the grounds they assert for Rule 60(b) relief
   consists of deposition testimony similarly developed long after the district
   court’s Default Order was entered. Vague as it is with respect to these
   Claimants, the two individuals’ testimony fails to establish that the




                                         6
Case: 20-30277       Document: 00515880063            Page: 7      Date Filed: 05/28/2021




                                       No. 20-30277


   Shipowners previously knew or should have known of Claimants’ alleged
   injuries. The deposition testimony, which we have reviewed, is logically
   indistinguishable from the evidence that failed to convince this court before
   that the Shipowners were legally obliged to provide personal notice.

          Accordingly, Claimants’ motion fails because they have not shown
   mistake or excusable neglect that would warrant disturbing a final judgment. 2
   The depositions display no inkling that the Shipowners perpetrated fraud,
   misrepresentation, or misconduct in not providing individual notice of the
   Limitation Action. Finally, the Claimants have not shown the kind of
   extraordinary circumstances that justify a Rule 60(b)(6) motion.

          For the foregoing reasons, the court’s order denying relief is
   AFFIRMED.




          2
             11 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND
   PROCEDURE § 2858 (3d ed. 2012) (“Insufficient showings for relief also include when the
   party or attorney did not act diligently to discover the purported mistake.”).




                                             7